978 F.2d 1254
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Milton DE VONE, Sr., Plaintiff-Appellant,v.Fannie BATCHELOR, Defendant-Appellee.
No. 92-1971.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 26, 1992Decided:  November 13, 1992

Appeal from the United States District Court for the Middle District of North Carolina, at Durham.  Richard C. Erwin, Senior District Judge.  (CA-92-330-1)
James Milton De Vone, Sr., Appellant Pro Se.
M.D.N.C.
Affirmed.
Before ERVIN, Chief Judge, and RUSSELL and WIDENER, Circuit Judges.
PER CURIAM:

OPINION

1
James Milton De Vone, Sr., appeals the district court's order dismissing this action brought under 42 U.S.C. # 8E8E # 1983 and 1985 (1988).  Plaintiff's case was referred to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1988).  The magistrate judge recommended that relief be denied and advised Plaintiff that the failure to file timely objections to this recommendation could waive appellate review of a district court order based upon the recommendation.  Despite this warning, Plaintiff failed to object to the magistrate judge's recommendation.


2
The timely filing of objections to a magistrate judge's recommendation is necessary to preserve appellate review of the substance of that recommendation where the parties have been warned that failure to object will waive appellate review.   See Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985);   United States v. Schronce, 727 F.2d 91, 93-94 (4th Cir.), cert. denied, 467 U.S. 1208 (1984);   see also Thomas v. Arn, 474 U.S. 140 (1985).  Plaintiff has waived appellate review by failing to file objections after receiving proper notice.  We accordingly affirm the judgment of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*

AFFIRMED


*
 Subsequent to filing his notice of appeal, Plaintiff petitioned this Court for the certification of four questions to the United States Supreme Court.  Because instruction from the Supreme Court on the proffered questions is not necessary for a proper decision in the instant case, see Sup.  Ct. R. 19.1, the Court denies Plaintiff's petition for certification